1

2

3

4
                                  UNITED STATES DISTRICT COURT
5
                                           DISTRICT OF NEVADA
6
                                                     ***
7
      DAVID GALINDO-CLOUD,                                Case No. 3:18-cv-00587-HDM-CBC
8
                                            Petitioner,
9             v.                                                        ORDER
10
      ISIDRO BACA,
11
                                         Respondents.
12

13

14          On January 31, 2019, the court entered an order dismissing this habeas corpus
15   action based on a finding that petitioner had failed to timely pay the $5.00 filing fee. ECF
16   No. 4. Petitioner has filed a motion asking the court to reconsider that order. ECF No. 7.
17   With his motion, petitioner provides verification that he submitted a completed Inmate
18   Account Transaction Request (“brass slip”), dated December 20, 2018, authorizing
19   prison officials to deduct $5.00 from his prison account for the stated purpose of paying
20   his filing fee to this court. Id.
21          Petitioner avers that, as of February 5, 2019, prison officials had yet to process
22   his brass slip. In addition, a review of this court’s records confirmed that, as of February
23   7, 2019, this court had yet to receive petitioner’s filing fee.
24          Given these circumstances, the court will grant petitioner’s motion for
25   reconsideration and allow him an additional 30 days to pay the filing fee.
26

27

28
1            IT IS THEREFORE ORDERED that petitioner's motion for reconsideration (ECF

2    No. 7) is GRANTED. The order and judgment entered on January 31, 2019, are

3    VACATED.

4             IT IS FURTHER ORDERED that petitioner shall have 30 days from the date this

5    order is entered to have the filing fee of $5.00 sent to the Clerk of Court. Failure to

6    comply will result in the dismissal of this action.

7            IT IS FURTHER ORDERED that the Clerk shall send petitioner two copies of this

8    order in the event petitioner needs an additional copy to attach to the check paying the

9    filing fee.

10           IT IS FURTHER ORDERED that petitioner’s motion for extension of time (ECF

11   No. 6) is DENIED as moot.

12                       8 day of ________,
             DATED THIS ___        February 2019.

13

14                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
